DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the combined digital image" in lines 7-8.  Claim 11 recites the limitation "the combined digital image" in line 6.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shniberg et al. (US 2020/0367422) in view of Bengio et al. (US 2011/0191374) and Morton et al. (US 2016/0080451).
Regarding claims 1 and 11, Shniberg discloses a system and method implemented via execution of computing instructions comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors (paragraph 49, lines 1-2:  “a non-transitory memory having stored thereon a code for execution by at least one hardware processor”) and perform acts of: 
receiving a digital image comprising multiple items (paragraph 239, line 1:  “Computing device 204 receives images of seeds”); 
determining an embedding for the digital image using a machine learning algorithm trained on one or more digital images (paragraph 21, lines 1-2:  “the at least one neural network computes an embedding for the at least one image”), the digital image comprising an annotated digital image (paragraph 21, lines 3-4:  “wherein the at least one classification category is determined according to an annotation of an identified at least one similar embedded image”); 
Shniberg fails to disclose training on and annotating one or more combined digital images.
However, in an analogous art, Bengio discloses training on and annotating one or more combined digital images (paragraph 37, lines 8-10:  “annotating images using the joint 
The combination of Shniberg and Bengio fails to disclose identifying an item of the multiple items in the digital image; and facilitating an alteration of a GUI on an electronic device in response to identifying the item in the digital image. 
However, in an analogous art, Morton discloses identifying an item of the multiple items in the digital image (paragraph 230, lines 1-2:  “an end-user need only identify a potential item visually from a real-time RVS video stream”); and facilitating an alteration of a GUI (hyperlinking web pages on a display) on an electronic device (“MCD”) in response to identifying the item in the digital image (paragraph 235, lines 1-4:  “images or parts of images that are displayed to the MCD within the RVS may be dynamically identified in real-time and then hyperlinked to known web pages or other content that is searched on the Internet.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method in Shniberg and Bengio by incorporating this feature taught in Morton for the purpose of allowing a user to easily choose to research more information about the item. 
Regarding claims 10 and 20, Shniberg discloses that the machine learning algorithm comprises a convolutional neural network (paragraph 257, lines 1-2:  “The architecture of the neural network(s) may be implemented … as convolutional”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shniberg et al. (US 2020/0367422) in view of Bengio et al. (US 2011/0191374) and Morton et al. (US 2016/0080451), and further in view of Nagata (US 2014/0293353).
Regarding claims 2 and 12, the combination of Shniberg, Bengio and Morton fails to disclose comparing at least a portion of the embedding for the digital image with at least one embedding stored in a data store configured to store high dimensional data. 
However, in an analogous art, Nagata discloses comparing at least a portion of the embedding for the digital image with at least one embedding stored in a data store configured to store high dimensional data (paragraph 95, lines 1-5:  “The control unit 10b compares the image of the extracted region with the plurality of embedded images stored in the storage unit 11b”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method in Shniberg, Bengio and Morton by incorporating this feature taught in Nagata for the purpose of determining whether a matched pattern is present in the images.
Under the broadest reasonable interpretation standard, the conditional "when" language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted"). "When" conditions are not limitations against which prior art must be found because the step or function only occurs "when" the answer is positive. Under the broadest scenario, the steps or functions dependent on the "when" condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order 
Accordingly, Examiner is not required to find the following limitations:  when at least the portion of the embedding for the digital image is similar to the at least one embedding stored in the data store, identifying the item of the multiple items in the digital image based on at least one of the portion of the embedding for the digital image or the at least one embedding stored in the data store.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shniberg et al. (US 2020/0367422) in view of Bengio et al. (US 2011/0191374) and Morton et al. (US 2016/0080451), and further in view of Nagata (US 2014/0293353) and Gottleib et al. (US 9,767,480).
Regarding claims 3 and 13, the combination of Shniberg, Bengio, Morton and Nagata fails to disclose embedding, in the digital image, a selectable element that, when selected, navigates an internet browser on the electronic device to a webpage displaying the item of the multiple items. 
However, in an analogous art, Gottleib discloses embedding, in the digital image, a selectable element that, when selected, navigates an internet browser on the electronic device to a webpage displaying the item of the multiple items (col. 7, lines 35-39:  “an advertiser creative may include a jpeg image of a product and an embedded clickable link to a web site that sells that product.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method in Shniberg, .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shniberg et al. (US 2020/0367422) in view of Bengio et al. (US 2011/0191374) and Morton et al. (US 2016/0080451), and further in view of Nagata (US 2014/0293353) and Kluza et al. (US 2013/0259308).
Regarding claims 4 and 14, the combination of Shniberg, Bengio, Morton and Nagata fails to disclose overlaying over the digital image a selectable element that, when selected, navigates an internet browser on the electronic device to a webpage displaying the item of the multiple items. 
However, in an analogous art, Kluza discloses overlaying over the digital image a selectable element that, when selected, navigates an internet browser on the electronic device to a webpage displaying the item of the multiple items (paragraph 47, lines 33-35:  “an image file with an overlay containing URLs that allows the user to click on an individual piece of furniture, read product info and be directed to a web address.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method in Shniberg, Bengio, Morton and Nagata by incorporating this feature taught in Gottleib for the purpose of allowing a user to easily buy the item by clicking on a URL.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shniberg et al. (US 2020/0367422) in view of Bengio et al. (US 2011/0191374) and Morton et al. (US 2016/0080451), and further in view of Lan et al. (US 2020/0226661).

However, in an analogous art, Lan discloses facilitating a display on the GUI of a second item similar to the item (paragraph 49, lines 6-7:  “the client device displaying GUI 300B to cause similar menu items to be displayed.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method in Shniberg, Bengio and Morton by incorporating this feature taught in Lan for the purpose of presenting to a user additional items that the user may be interested in. 

Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including wherein the one or more combined digital images are created by: receiving one or more digital images from a repository of digital images; annotating the one or more digital images from the repository of digital images; digitally altering the one or more digital images, as annotated, from the repository of . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646